TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2014



                                     NO. 03-12-00550-CV


  Appellants, The City of Brady; the Zoning Board of Adjustment of the City of Brady,
Texas; Gail Lohn, in her official capacity as Mayor of the City of Brady; Mary Bradshaw,
  Brendan Weatherman, Missi Davis, Linda Lott, and Marilyn Gendusa, in their official
capacities as Members of the City Council of the City of Brady; Dale Brown, in his official
     capacity as City Manager of the City of Brady // Cross-Appellants, Jon Chase,
    Kadhrann J. Hallmark, Frederica Banker, Jo Kelly Rutherford, L.W. McIntosh,
Stephanie Wiesen, Bliss Collier, Virginia Napper, Robert Hernandez, Connie Hernandez,
                           Pamela Cantrell, and Everette Rohr

                                                v.

  Appellees, Jon Chase, Kadhrann J. Hallmark, Frederica Banker, Jo Kelly Rutherford,
  L.W. McIntosh, Stephanie Wiesen, Bliss Collier, Virginia Napper, Robert Hernandez,
 Connie Hernandez, Pamela Cantrell, and Everette Rohr // Cross-Appellees, The City of
  Brady; the Zoning Board of Adjustment of the City of Brady, Texas; Gail Lohn, in her
 official capacity as Mayor of the City of Brady; Mary Bradshaw, Brendan Weatherman,
 Missi Davis, Linda Lott, and Marilyn Gendusa, in their official capacities as Members of
the City Council of the City of Brady; Dale Brown, in his official capacity as City Manager
                                    of the City of Brady




     APPEAL FROM THE 198TH DISTRICT COURT OF MCCULLOCH COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
      DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on August 13, 2012. The

parties have filed an agreed joint motion for dismissal of pending interlocutory appeals, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the
Court grants the motion and dismisses the appeal. Each party shall bear their own costs relating

to this appeal, both in this Court and in the court below, and this decision shall be certified below

for observance.